DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 14 April 2022.  Claims 1-20 are pending in the application. Claims 1 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Won et al., US PG Pub. 20180350884 A1 is related to an organic light-emitting display device. Won teaches a substrate (111, fig. 9) comprising a display area (display area 152 and 154, fig. 2), a non-display area (non-display area 106,158,170, and 180, fig. 2) outside the display area (display area 152 and 154, fig. 2), an additional area (170 and 180 area, fig. 2 and 9) at a side of the non-display area (non-display area 106,158,170, and 180, fig. 2), and a bending area (paragraph [0101]; non active area may be used as a bendable area) defined in at least a portion of the additional area (170 and 180 area, fig. 2 and 9); a pixel (120, fig. 9;paragraph [0024]) on the display area (display area 152 and 154, fig. 2); an encapsulation film (144 and 146, fig. 9) on the pixel (120, fig. 9;paragraph [0024]); a sensing electrode (152e,154e, fig. 10A) on the encapsulation film (144 and 146, fig. 9); a pad (176, 186, fig. 2) on the additional area (170 and 180 area, fig. 2 and 9); a connection wire (the leeway connected to the pad 176) on the non-display area (non-display area 106,158,170, and 180, fig. 2) and directly connected to the sensing electrode (152e,154e, fig. 10A); and an extension pattern (the leeway connected to the pad 176) directly connecting the pad (176, 186, fig. 2) and the connection wire (the leeway connected to the pad 176) to each other, and a first wire protection pattern (156, fig. 9) that, in a direction perpendicular to the substrate (111, fig. 9), is between the connection wire (the leeway connected to the pad 176) and the extension pattern (the leeway connected to the pad 176), wherein the extension pattern (the leeway connected to the pad 176) traverses the bending area (paragraph [0101]; non active area may be used as a bendable area). However, Won fails to teach a plurality of inorganic insulating films is disposed between the substrate and the pixel; the pixel and the pad are disposed on the plurality of inorganic insulating films; a planarization film formed of an organic material is disposed on the bending area from which the plurality of inorganic insulating films is removed; the first wire protection film is on a second extension pattern; the first wire protection film comprises a first opening portion exposing at least a portion of the second extension pattern; and the connection wire is directly connected to the second extension pattern through the first opening portion, as required in independent claim 1. 
Claim 20 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a display device comprising:  a substrate comprising a display area, a non-display area outside the display area, an additional area on a side of the non-display area, and a bending area in at least a portion of the additional area; a transistor on the display area; a light emitting element comprising an anode electrically connected to the transistor; an encapsulation film covering the light emitting element; a sensing electrode on the encapsulation film; a pad on the additional area; and a connection wire on the non-display area and directly connected to the sensing electrode without a contact hole,  wherein: the connection wire is directly connected to the pad without a contact hole, the connection wire overlapping
Claims 2-19 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822